Motion referred to the court that rendered the decision. Present — Nolan, P. J., MaeCrate, Schmidt, Beldock and Murphy, JJ. Motion for reargument granted. On reargument, leave is granted to defendants to serve a further amended answer so as (1) to plead the fourth and fifth affirmative pleadings contained in the amended answer, as counterclaims only, setting forth therein, among other things, proper allegations that plaintiff, in making the claimed representations, did so under a duty owed, that he made them with knowledge or notice that they would be acted on, that they were acted on, and with resultant damage, and that the cheeks were signed with the blanks unfilled and that that facilitated the commission of a wrongful act, and (2) to plead as a defense that the arrest of plaintiff was for his commission of a felony. The further amended answer is to be served within ten days after the entry of the order hereon. Motion to amend the amended answer dismissed, without costs. Motion for leave to appeal to the Court of Appeals denied. Present — Nolan, P. J., Wenzel, MaeCrate, Schmidt and Beldock, JJ. [See ante, p. 667.]